DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 11/22/2021.
Claim 1 is amended.
Claims 14 and 24 are cancelled. 
Claims 1-13 and 15-23 are pending. 

Terminal Disclaimer
The terminal disclaimers filed on 11/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. Nos. 10,781,284 and 10,640,618 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-13 and 15-23 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 22-24 were indicated allowable for the reasons documented in the Office Action dated 11/24/2020. Claim 1 has been amended with the limitations of claim 24 and therefore allowable. 
Taken together, the combination of Esbelin (US 2014/0371406) and Carswell (US 5830541) teach that a bidentate complex is formed (Esbelin; para. 94). The references do not teach or suggest the claimed invention because there is no indication that the references teach “wherein…compound (b) contains exclusively monodentate urethane groups in relation to the salt anion and/or salt cation of the alkali metal salt and/or alkaline earth metal salt” as required by claims 1 and 22 or “compound (b)…is obtained by reacting: at least one selected from the group consisting of 2,2’-diphenylmethane diisocyanate; 2,4'-diphenylmethane diisocyanate; 4,4'-diphenylmethane diisocyanate; mixtures of form a monodentate compound” as required by claim 23. Moreover, there is no apparent reason or motivation to modify Esbelin to achieve the claimed monodentate urethane compound as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712